Citation Nr: 1550780	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  98-11 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral elbow disabilities.

3.  Entitlement to service connection for bilateral hand disabilities.

4.  Entitlement to service connection for bilateral shoulder disabilities.

5.  Entitlement to service connection for bilateral knee disabilities.

6.  Entitlement to service connection for bilateral foot disabilities.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a skin disability.

9.  Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).

10.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

11.  Whether new and material evidence has been received to reopen a claim of service connection for right ankle disability.

12.  Entitlement to a rating in excess of 30 percent for tension headaches.

13.  Entitlement to a rating in excess of 30 percent, prior to February 8, 2013, and in excess of 50 percent from that date, for PTSD.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to August 1969.  

The issues of service connection for bilateral hearing loss, bilateral elbow disabilities, bilateral hand disabilities, bilateral shoulder disabilities, bilateral knee disabilities, bilateral foot disabilities, and hypertension, and whether new and material evidence has been received to reopen a claim of service connection for tinnitus come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of increased ratings for PTSD and tension headaches are on appeal from a December 2010 rating decision of the Waco RO that granted service connection and assigned 30 percent ratings for both.  Both matters were previously before the Board in May 2012, when they were remanded by another Veterans Law Judge (VLJ) for the RO to issue a statement of the case.  A May 2013 rating decision increased the rating assigned for PTSD to 50 percent, effective February 8, 2013, and denied entitlement to TDIU.  

The issues of entitlement to service connection for a skin disability and a psychiatric disability other than PTSD are on appeal from an April 2006 rating decision.  They were previously before the Board on several occasions, when they were remanded by another VLJ.  In July 2008 and April 2011, the matters were remanded for VA examinations.  In May 2012, the matters were remanded for the RO to associate with the record any relevant Social Security Administration (SSA) records and to obtain a supplemental VA nexus opinions on both issues.  

The issue of whether new and material evidence has been received to reopen a claim of service connection for a right ankle disability is on appeal from a July 2009 administrative decision of the Waco RO that the Veteran failed to submit evidence to support his claim following the denial of the matter in the July 2008 Board decision.  [The Veteran perfected his appeal of that decision in April 2010 and, although the matter was certified to the Board in July 2010, it was not considered in the April 2011 or May 2012 Board decisions.]

Those matters previously before the Board have been reassigned to the undersigned.  

The issues of entitlement to earlier effective dates for grants of service connection for tension headaches and PTSD have been raised by the record in July 2013 correspondence from the Veteran's attorney, and the issue of entitlement to service connection for a disability manifested by dizziness and balance impairment has been raised by the record in April 2015 correspondence from the Veteran's wife (submitted by his attorney in October 2015); they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for hearing loss, right ankle disability (on the merits), and psychiatric disability other than PTSD; whether new and material evidence has been received to reopen a claim of service connection for tinnitus; increased ratings for PTSD and tension headaches; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an October 2015 writing, the Veteran (through his attorney) withdrew the appeal of the issues of service connection for a skin disability, hypertension, and bilateral shoulder, elbow, hand, knee, and foot disabilities; there are no questions of fact or law remaining before the Board in these matters. 

2.  An unappealed July 2008 Board decision denied the Veteran's request to reopen a claim of service connection for right ankle disability based essentially on a finding that the evidence submitted was not material in that it did not establish that the Veteran had a diagnosed right ankle disability and did not show a nexus to service.
 
3.  Evidence received since the July Board decision tends to show that the Veteran has a right ankle disability; relates to an unestablished fact necessary to substantiate the claim of service connection for that disability; and raises a reasonable possibility of substantiating such claim.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issues of service connection for a skin disability, hypertension, and bilateral shoulder, elbow, hand, knee, and foot disabilities are met; the Board has no further jurisdiction in such matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  New and material evidence has been received, and the claim of service connection for a right ankle disability may be reopened.  38 U.S.C.A. § 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

The Veteran withdrew his appeal of the issues of service connection for a skin disability, hypertension, and bilateral shoulder, elbow, hand, knee, and foot disabilities on the record (through his attorney) in October 2015 written correspondence.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal on these matters, and they are dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as this decision grants that claim decided herein, there is no reason to belabor the impact of the VCAA on this matter as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Veteran's claim of service connection for a right ankle disability was initially denied in a March 1985 rating decision.  He did not appeal that decision, and it became final.  His request to reopen the matter was denied in a November 1990 rating decision that was not appealed and became final.  The matter was again denied in a June 2008 Board decision that considered the evidence of record at the time of the prior final decisions, noted that the previously considered evidence did not show a diagnosed current right ankle disability or a nexus to service, found that any additional evidence not of record at the time of prior adjudications was not material (as it did not corroborate the existence of a disability or speak to nexus), and denied the Veteran's request to reopen the claim.  He did not appeal the June 2008 decision, and it became final.  38 U.S.C.A. § 7104.

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

Evidence of record at the time of the June 2008 Board decision included the Veteran's service treatment records and post service treatment records, all of which were silent for any right ankle disability.  The evidence also included the Veteran's lay statements regarding pain and swelling in his right ankle following an alleged in-service injury.   

Evidence received since the June 2008 Board decision includes VA treatment records documenting disability of the entire right lower extremity, to include the ankle.  (See, e.g., January 2015 VA treatment record).  As the claim was previously denied because the Board found that such diagnosis was not (clinically) established, this new evidence relates to an unestablished fact, and, particularly in light of the "low threshold" standard under Shade, raises a possibility of substantiating the claim.  Accordingly, the Board finds that the additional evidence received is both new and material, and that the claim of service connection for right ankle disability may be reopened.


ORDER

The appeal seeking to reopen the claim of service connection for a right ankle disability is granted.

The appeal seeking entitlement to service connection for a skin disability is dismissed. 

The appeal seeking entitlement to service connection for hypertension is dismissed. 

The appeal seeking entitlement to service connection for a bilateral shoulder disability is dismissed. 

The appeal seeking entitlement to service connection for a bilateral elbow disability is dismissed. 

The appeal seeking entitlement to service connection for a bilateral hand disability is dismissed. 

The appeal seeking entitlement to service connection for a bilateral knee disability is dismissed. 

The appeal seeking entitlement to service connection for a bilateral foot disability is dismissed. 


REMAND

Right Ankle Disability

The Veteran has previously asserted that he injured his right ankle during a forced march in July 1966, as part of basic training, and that he received medical treatment at Ft. Polk Army Hospital.  His service treatment records (STRs) are silent for any such treatment.  However, development has not been conducted for records from Ft. Polk Army Hospital that may have been stored separately from his STRs.  On remand, extensive development must be conducted to obtain such records, if available, and associate them with the Veteran's claims file.  

In addition, the Veteran has not been afforded a VA examination in connection with this claim, as there was previously no competent (medical) evidence suggesting a diagnosed current disability.  The new and material evidence now associated with the record, indicating disability of the entire right lower extremity, in conjunction with the alleged in-service event (that the Veteran is competent to report) meets the low threshold outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006), and triggers the Secretary's duty to assist by providing a VA medical examination and nexus opinion.  Therefore, on remand, the Veteran must be provided with a VA examination to address the question of whether it is as likely as not that his current right ankle disability is related to his active service.

Hearing Loss

The Veteran was provided with VA audiology examinations in November 2011 and November 2012.  On both occasions, the examiners noted that audiometric testing was not valid because puretone threshold responses were inconsistent with excellent speech recognition scores.  The November 2011 examiner concluded that a nexus opinion could not be provided without resort to speculation, in part due to the inconsistent results as to the presence of hearing loss disability. 

The Board notes that April 2010 VA treatment records indicate that the Veteran was provided with an audiometric examination, the findings of which suggested mild to moderate bilateral sensorineural hearing loss; he was provided hearing aids as a result of this examination.  However, the specific test results are not presently associated with his claims file.  Consequently, the Board finds that remand is necessary to obtain copies of any VA audiometric tests, to specifically include those conducted in April 2010.  In addition, a new VA examination should be provided to attempt to obtain valid puretone threshold testing results or, if such is not possible, to provide a nexus opinion based on any valid testing results added to the record as part of the development discussed above.  

Furthermore, in a January 2012 statement, the Veteran asserted that hearing loss was demonstrated at separation from service.  In an addendum to the November 2012 VA examination, the examiner noted that the Veteran's STRs showed hearing within normal limits at entry to and separation from service, with no evidence of significant threshold shifts.  However, when the July 1966 entry examination results are converted from the ASA standard (as they were conducted prior to November 1, 1967) to the ISO standard, they appear to show pre-existing hearing loss; none is shown on June 1969 separation examination.  On remand, the VA examiner should be asked to comment on the audiometric findings in the STRs, the November 2012 VA addendum opinion, and the Veteran's January 2012 assertion.


Tinnitus

The Board acknowledges that the RO's April 2013 rating decision purported to   reopen the claim of entitlement to service connection for tinnitus.  However, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id.  

In this instance, the last prior final decision in the matter included the Veteran's lay statements that he experienced loud noise during service in his capacity as a switchboard operator, that he currently experiences ringing in his ears.  At that time, the Board conceded the existence of a current disability and exposure to some excessive noise during service, but denied service connection based on lack of competent nexus evidence.  (See July 2008 Board decision.)  Consequently, to reopen the previously denied claim, there must be new and material evidence of nexus, the only unestablished fact remaining in dispute.

While the record does not presently include new and material evidence sufficient to reopen this claim (the November 2011 VA examiner could not provide a nexus opinion without resort to speculation and the November 2012 VA nexus opinion was negative), the Board is mindful that the Veteran asserts that his hearing loss and tinnitus stem from a common origin.  As the claim for hearing loss is being remanded for additional development, to include a nexus opinion, the Board finds that it would be premature to decide, at this time, whether new and material evidence has been submitted to reopen the tinnitus claim.  Consequently, the matter is remanded as inextricably intertwined with the hearing loss claim remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).


Psychiatric Disability Other Than PTSD

The Board acknowledges that this matter has been the subject of three prior Board remands.  While the Board regrets the additional delay in resolving this matter, upon review of the record the Board finds that additional development is necessary.

Although the VA examination reports obtained previously have, taken together, thoroughly summarized and discussed the Veteran's prior medical record, they do not incorporate discussion of the numerous lay statements asserting the existence of schizophrenia/psychosis related to service (see, e.g., April 2009 statement from the Veteran's wife (noting that the Veteran's two brothers, father, grandmother, cousins, children, and nephew all suffer from some form of psychosis) and April 2012 statement from the Veteran's wife (asserting that service in a war zone aggravated a genetic predisposition to schizophrenia)) or the (subsequently obtained) June 2013 nexus opinion from the Veteran's treating psychiatric nurse practitioner, providing a diagnosis of bipolar disorder (and not schizophrenia) and relating such disability to the Veteran's active service.  Consequently, remand is required for another VA examination that considers these lay assertions and that June 2013 nexus opinion (as well as psychiatric treatment records from the Veteran's incarceration, which have recently been added to the record).

Additionally, upon review of the record, the Board notes that the Veteran asserts that he had to withdraw from VA vocational rehabilitation training as a result of psychiatric disability.  (See, e.g., November 2012 TDIU application.)  As such records may be pertinent to the claim at issue, and are constructively of record, they must be obtained on remand and associated with the Veteran's claims file.  Also, the Veteran has repeatedly asserted that he received VA psychiatric treatment within 6 months of separation from service.  (See January 1999 Board hearing transcript, page 6 (asserting treatment at the Dallas VA Medical Center in 1969)).  The earliest VA treatment records currently associated with his claims file date from 1973.  On remand, the identified VA treatment records from 1969 must obtained, if available, and associated with the claims file.

Finally, the Board acknowledges the Veteran's recent contention, through his attorney, that he "suffers only from PTSD", (see October 2015 correspondence, page 5), and his attorney's expressed hope that an August 2015 private medical opinion would prevent the need for another remand of this matter, (see August 2015 correspondence).  However, the Veteran has previously argued (extensively) that service connection is warranted for schizophrenia, and has provided a nexus opinion from his VA treatment provider stating that service connection is warranted for bipolar disorder.  As neither the October 2015 correspondence nor the August 2015 private medical opinion address the contentions already of record (or explicitly withdraw them from consideration), they are not sufficient to forestall any additional development necessary on the matter.  

Increased Rating for PTSD

As the rating assigned for psychiatric disability must encompass all symptoms related to any service-connected psychiatric disability, the Board finds that the matter of the rating assigned for service-connected PTSD is inextricably intertwined with the matter of service connection for psychiatric disability other than PTSD; adjudication of the increased rating matter must be deferred pending resolution of the service connection matter.  See Harris, supra.

Increased Rating for Tension Headaches

On February 2013 VA examination, the examiner provided a diagnosis of migraine headache (which differs from the tension headache diagnosis upon which service connection was granted) and noted, without comment, sensitivity to light and vision changes; characteristic prostrating attacks of migraine headache pain occurring more frequently than once per month (but that were not very frequent); typical duration of less than 1 day; and no impact on the Veteran's ability to work.  In addition to being internally inconsistent (finding characteristic prostrating attacks that occur more often than once a month, but opining that there was no impact on employability) the examiner did not discuss the Veteran's contentions that he has migraine headaches 10 times per month, lasting up to 2 days, that completely blind him.  (See July 2011 statement).  Consequently, the Board finds that remand is warranted for a VA examination that fully considers the Veteran's lay testimony (which he is competent to provide) regarding the symptoms associated with his service-connected headache disability.

TDIU

As the matter of TDIU is inherently a part of any claim for an increased rating, the Board finds that such claim is inextricably intertwined with the increased rating claims being remanded; thus, consideration of TDIU must be deferred at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, if available, updated treatment records related to the disabilities remanded herein may be pertinent (and VA records are constructively of record) and must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for exhaustive development to obtain any service records pertaining to treatment for a right ankle disability at Ft. Polk Army Hospital in July 1966.  All facilities where such records may be stored should be searched.  If any such records have been lost or destroyed (or did not exist), it should be so certified.  The scope of the search must be noted in the record.

2.  Secure for the record copies of complete clinical records of all VA evaluations and treatment relevant to the issues on appeal that are not associated with the claims file.  Arrange for exhaustive development to obtain any VA treatment records dated prior to 1973, to specifically include 1969 treatment records from the Dallas VA Medical Center.  Associate with the record all records of VA audiometric testing, to specifically include complete records of April 2010 audiometric testing.  If any records sought are unavailable, the reason for their unavailability must be noted in the record. 

3.  Associate the Veteran's VA vocational rehabilitation file with the record on appeal.

4.  Thereafter, schedule the Veteran for a VA audiological examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  An audiogram must be performed and puretone thresholds and speech recognition scores must be reported.  After reviewing the claims file (to include all service and postservice medical records) and examining the Veteran, the examiner should respond to the following:

(a)  Does the Veteran have a current hearing loss disability (for VA purposes) of either ear?  If so, what is the most likely etiology for such hearing loss?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to the Veteran's exposure to noise trauma as a switchboard operator during active duty service or is otherwise related to such service?  (If valid audiometric testing cannot be performed on examination, the examiner should refer to any valid testing associated with the record, to include April 2010 VA testing associated with the issuance of hearing aids.)

(b)  Additionally, the examiner must discuss the audiometric testing associated with the Veteran's entrance and separation examinations in his STRs and his lay testimony.  Specifically, the examiner must discuss whether the July 1966 entrance examination (when converted to ISO standard) indicates a pre-existing hearing loss disability, whether there was a significant threshold shift occurred between entry to and separation from service, and the Veteran's lay testimony that he had hearing loss symptoms at separation from service.

The examiner must provide an explanation of rationale for all opinions provided.  In rendering the requested opinion and rationale, the examiner must note that the fact that the service treatment records do not document hearing loss for VA purposes is not fatal to the Veteran's claims and cannot be the only basis by which to reject a possible nexus to service.

5.  Also, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed right ankle disability.  The Veteran's record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran, and review of the record:

(a)  Please identify (by medical diagnosis) each current right ankle disability shown/found.

(b)  Please identify the likely etiology for each right ankle disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service, to include an alleged injury during a forced march during basic training? 

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate. 

6.  Also, arrange for the Veteran to be examined by a neurologist to determine the severity of his service-connected tension headaches throughout the appeal period.  The Veteran's entire record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner should:   

(a)  Identify the nature of the Veteran's headaches.  Specifically, have his tension headaches progressed to migraine headaches? 

(b)  Ascertain the frequency and duration of the headaches. 

(c)  Identify all symptoms (and related impairment of function) associated with the Veteran's service-connected headaches and note the level of functioning that remains during headaches.

(d)  Note the treatment regimen prescribed (and the relief that results).

(e)  Indicate whether the headaches are manifested by characteristic prostrating attacks (and if so the frequency and duration of such).  Identify the clinical records that support the response to this question.

(f)  Specifically opine whether the headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

(g)  Opine whether the symptoms and level of impairment described subjectively by the Veteran are consistent with clinical findings and the overall disability picture presented.

The examiner should explain the rationale for all opinions, citing to supporting factual data, as indicated.  The examiner should also identify whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal. 

7.  Also, arrange for VA psychiatric examination of the Veteran to ascertain the nature and likely etiology of his psychiatric disability/disabilities (other than PTSD) and, in particular, whether any were caused or aggravated by his military service, as well as to determine the severity of all psychiatric disabilities (including PTSD) that are related to service.  The Veteran's claims file (to include this remand and all development sought above) must be reviewed by the examiner in conjunction with the examination.

The examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) each acquired psychiatric disability other than PTSD found.  In so doing, please address previous diagnoses of record (to specifically include substance abuse/dependence, anxiety reaction, generalized anxiety disorder, neurotic depression, schizophrenia, schizoaffective disorder, psychosis not otherwise specified, personality disorder not otherwise specified, borderline personality disorder, mixed personality disorder (borderline, schizoid, passive, aggressive), antisocial traits, and sociopathic tendencies), as well as the June 2013 nexus opinion from the Veteran's treating psychiatric nurse practitioner (providing a diagnosis of bipolar I disorder) and the August 2015 private nexus opinion (providing a diagnoses of PTSD with dissociative features, substance use disorder secondary to PTSD, and substance induced psychotic disorder).  

(b)  Is any current psychiatric disability other than PTSD at least as likely as not (a 50 percent or greater probability) caused by service?  In responding, please specifically discuss whether the Veteran's service personnel records (noting demotion from E4 to E1, several periods of AWOL, and courts martial following his return from service in Vietnam) indicate the manifestation of a service-connected psychiatric disability during active service (and, if so, identify the disability manifested) or a psychosis within the first year following separation from service .

(c)  Please opine (with explanation that cites to supporting factual data/medical literature) whether the Veteran's alcohol/substance abuse is secondary to/a symptom of his PTSD (or other disability related to service) or a primary entity. 

(d)  Please describe the nature, frequency and severity of psychiatric symptoms found and, to the extent possible, distinguish between the symptoms (and related impairment) associated with any psychiatric disabilities related to service (to include PTSD) and any associated solely with a non-service-connected psychiatric diagnosis (to include alcohol and substance abuse, if such is found to not be a symptom of PTSD/disability related to service).  Please also discuss whether the severity of any psychiatric disabilities related to service has worsened since January 14, 2005, so as to warrant "staged" ratings during the period on appeal.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

8.  Thereafter, the AOJ should undertake any additional development suggested by the results of the development requested above (to include VA examinations for tinnitus, if indicated) and readjudicate the Veteran's claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


